FILED
                             NOT FOR PUBLICATION                            FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THEODORE C. SHOVE,                               No. 12-16148

               Plaintiff - Appellant,            D.C. No. 5:11-cv-03707-RMW

  v.
                                                 MEMORANDUM *
M. MARTEL, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       California state prisoner Theodore C. Shove appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action under Younger v. Harris,

401 U.S. 37 (1971). We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000), and whether Younger abstention is applicable, Gilbertson v.

Albright, 384 F.3d 965, 982 n.19 (9th Cir. 2004)(en banc). We affirm.

      The district court properly determined that abstention under Younger was

appropriate because Shove’s state habeas corpus proceeding, still pending before

the California Supreme Court, raises similar issues as presented in his federal

complaint, implicates important state interests, and provides an adequate

opportunity to litigate his federal claims. See San Jose Silicon Valley Chamber of

Commerce Political Action Comm. v. City of San Jose, 546 F.3d 1087, 1092 (9th

Cir. 2008) (discussing Younger factors).

      The district court judge’s recusal was not required because Shove has not

demonstrated that the judge’s impartiality might be reasonably questioned or that

the judge had a plausible personal bias or prejudice. See 28 U.S.C. § 455; Liteky v.

United States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.”); United States v. Johnson,

610 F.3d 1138, 1148 (9th Cir. 2010) (the fact that a district judge presided over the

litigant’s prior civil case was not a basis for recusal in a later proceeding).

      AFFIRMED.




                                            2                                     12-16148